                Case 2:18-cv-01207-TSZ Document 33 Filed 11/19/20 Page 1 of 2




 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6
      KEVIN G. BOYD, individually and on
 7    behalf of others similarly situated,
 8                           Plaintiff,
                                                       C18-1207 TSZ
 9         v.
                                                       MINUTE ORDER
10    BANK OF AMERICA, N.A.,

11                           Defendant.

12
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
           (1)    By Minute Order entered August 28, 2020, docket no. 30, the parties were
14 directed to send Microsoft Word versions of their revised proposed class notice and the
   proposed adjustment form to ZillyOrders@wawd.uscourts.gov. To date, they have not
15 done so. The Court has reviewed the redlined copy of the revised proposed class notice
   attached as Exhibit 2 to the Declaration of Graham G. Lambert, docket no. 31-2, and
16 concludes that it has some of the same deficiencies identified in the Order entered July 8,
   2020, docket no. 27. For example, the revised proposed class notice still indicates a
17 proposed incentive or service payment of $20,000, which is inconsistent with the amount
   set forth in the parties’ stipulation of settlement, i.e., $5,000. See Order at 2 n.2 & 8 n.4
18 (docket no. 27). The revised proposed class notice also conditions class members’ ability
   to address the Court at a hearing on their having submitted a timely written objection,
19 which the Court has indicated it will not require. See id. at 10. The parties are
   DIRECTED to make the requisite changes to the proposed class notice and to send a
20 Microsoft Word version to the email address identified above within seven (7) days of the
   date of this Minute Order.
21
           (2)    The deferred portion of plaintiff’s unopposed motion for preliminary
22 approval of class action settlement, docket no. 25, is RENOTED to December 4, 2020.

23

     MINUTE ORDER - 1
              Case 2:18-cv-01207-TSZ Document 33 Filed 11/19/20 Page 2 of 2




 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 19th day of November, 2020.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Gail Glass
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
